ACCEPTED
                                                                                 08-22-00023-CV
                                                                     EIGHTH COURT OF APPEALS
                        08-22-00023-CV                                          EL PASO, TEXAS
                                                                              1/14/2022 10:09 AM
                                                                          ELIZABETH G. FLORES
                                                                                          CLERK

                     Case Number 08-22-00023-CV

           IN THE EIGHTH DISTRICT COURT OF APPEALSFILED IN
                                                   8th COURT OF APPEALS
                             at El Paso                EL PASO, TEXAS
__________________________________________________________________
                                                   1/14/2022 10:09:41 AM
                                                          ELIZABETH G. FLORES
                                                                 Clerk
                      JUAN LUIS MORA, ET AL.

                                Appellants,

                                         v.

                      ATLAS AEROSPACE, LLC

                             Appellee.
__________________________________________________________________
   From Cause Number 2018DCV-2538 in the County Court at Law
                 Number 3 of Dallas County, Texas
__________________________________________________________________

NOTICE OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL
 __________________________________________________________________
                                         WALTERS, BALIDO & CRAIN, L.L.P.

                                                          Gregory R. Ave
                                                   State Bar No. 01448900
                                         Meadow Park Tower, Suite 1500
                                         10440 North Central Expressway
                                                      Dallas, Texas 75231
                                       Telephone Number (214) 347-8310
                                        Facsimile Number (214) 347-8311
                                  AveEdocsNotifications@wbclawfirm.com

                                                 COUNSEL FOR APPELLEE
January 14, 2022                                 ATLAS AEROSPACE, LLC
TO THE HONORABLE EL PASO COURT OF APPEALS:

      COMES NOW, Gregory R. Ave, a partner in the law firm of Walters,

Balido & Crain, L.L.P., pursuant to Texas Rules of Appellate Procedure

6.1(c), and files this Notice of Appearance and Designation of Lead Counsel

for Appellee Atlas Aerospace, LLC (“Atlas”). Accordingly, Atlas requests

the Court take notice and that all correspondence, notices, briefs, pleadings,

motions, orders, opinions, judgments, and other communications be

directed to the undersigned. Pursuant to Texas Rule of Appellate Procedure

6.1(c), the following information is being provided regarding lead counsel:

Gregory R. Ave
Texas State Bar No. 01448900
Walters, Balido & Crain, L.L.P.
Meadow Park Tower, Suite 1500
10440 North Central Expressway
Dallas, Texas 75231
Telephone Number: (214) 347-8310
Facsimile Number: (214) 347-8311
AveEdocsNotifications@wbclawfirm.com.




                                      1
                       Respectfully submitted,

                       WALTERS, BALIDO & CRAIN, L.L.P.

                       By:      /s/ Gregory R. Ave
                               Gregory R. Ave
                               Texas State Bar No. 01448900
                               AveEdocsNotifications@wbclawfirm.com
                               Meadow Park Tower, Suite 1500
                               10440 North Central Expressway
                               Dallas, Texas 75231
                               (2l4) 347-8310
                               (2l4) 347-8311 (facsimile)

                               COUNSEL    FOR        APPELLEE        ATLAS
                               AEROSPACE, LLC

                       CERTIFICATE OF SERVICE

       On January 14, 2022, a true and correct copy of the foregoing was sent
to all opposing counsel of record as follows:

Sam J. Legate, Esquire              Via E-serve
SCHERR & LEGATE, PLLC
109 North Oregon, 12th Floor
El Paso, Texas 79901
samlegate@scherrlegate.com

COUNSEL FOR APPELLANTS

                                     /s/ Gregory R. Ave
                                     Gregory R. Ave




                                      2
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Virginia Villareal on behalf of Gregory Ave
Bar No. 01448900
virginia.villareal@wbclawfirm.com
Envelope ID: 60828198
Status as of 1/14/2022 10:16 AM MST

Associated Case Party: JuanLuisMora

Name                 BarNumber   Email                      TimestampSubmitted      Status

Matthew RMena                    mmena@scherrlegate.com     1/14/2022 10:09:41 AM   SENT

Manuel ELopez, III               mlopez@scherrlegate.com    1/14/2022 10:09:41 AM   SENT

Sam Legate                       samlegate@scherrlegate.com 1/14/2022 10:09:41 AM   SENT

Gloria Jaso                      gjaso@scherrlegate.com     1/14/2022 10:09:41 AM   SENT